                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

Case No.      EDCV 18-730-JGB (KKx)                                     Date   August 2, 2019
Title   Ahmad Karimkhani, et al. v. Real Time Resolutions, Inc., et al.


Present: The Honorable        KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


              DEB TAYLOR                                                 Not Reported
                Deputy Clerk                                            Court Reporter


     Attorney(s) Present for Plaintiff(s):                   Attorney(s) Present for Defendant(s):
                None Present                                             None Present

Proceedings:       ORDER for Plaintiffs and Plaintiffs’ Counsel to Show Cause Why Sanctions
                   Should Not be Entered for Failure to Submit a Confidential Settlement
                   Conference Statement

         On October 25, 2018, the Honorable Jesus G. Bernal referred this case to United State
Magistrate Judge Kato for settlement proceedings to be completed no later than July 8, 2019. ECF
Docket No. (“Dkt.”) 29. On June 21, 2019, Judge Kato issued an Order Regarding Settlement
Conference, scheduling the settlement conference for August 6, 2019, and ordering the parties to
submit Confidential Settlement Conference Statements five court days prior to the date of the
settlement conference, i.e. July 30, 2019. Dkt. 36. On June 28, 2019, the Court granted the parties’
stipulation to continue the settlement conference cut-off date to August 6, 2019. Dkt. 39.

       On July 23, 2019, attorney Robert C. Smith filed a notice of appearance as counsel of record
on behalf of Plaintiffs, who had previously been proceeding pro se. Dkt. 47.

       The Court received Defendant’s Confidential Settlement Conference Statement on July 30,
2019. However, the Court did not timely receive a Confidential Settlement Conference Statement
from Plaintiffs. As of this date, the Court has not received Plaintiffs’ Confidential Settlement
Conference Statement.

        The Court, therefore, ORDERS Plaintiffs and Plaintiffs’ counsel, Robert Smith, to show
cause why they should not be sanctioned in the amount of $1,000 each for their failure to comply
with the Court’s order. Plaintiffs and Plaintiffs’ counsel shall respond in writing to this Order to
Show Cause and submit a Confidential Settlement Conference Statement no later than 12:00 p.m.
on Monday, August 5, 2019.

         IT IS SO ORDERED.
Page 1 of 1                           CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
